DETAILED ACTION
This is on the merits of Application No. 17/311045, filed on 06/04/2021. Claims 11-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/05/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of FR2922616A1 has not been provided. It has been placed in the application file, but the information referred to therein has not been considered.


Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  Claims 12 and 13 state “breaking” and should state --braking--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):


Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 states “during the idling condition of the transmission, engaging the clutch and driving the first and the second clutch sides in rotation by the drive motor, during the idling condition of the transmission, disengaging the clutch and then again engaging the clutch in order to determine the engagement point”. The initial engagement of the clutch during the idling condition does not appear to be disclosed. After a review of the specification, only disengagement of an already engaged clutch is disclosed during idling conditions (see for example paragraphs [0021], [0057]). Nowhere does it disclose that during idling conditions, the clutch is first engaged, then disengaged, and then engaged again. Amended claim 21 is enabled as it states that the clutch is already engaged during the method “initiating the method with the clutch engaged”.
Claims 12-20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 and 19-21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0339902 to Moon et al in view of U.S. Patent No. 9233684 to Park.
Moon discloses:
(Claim 11) A method for determining an engagement point (Abstract, touch point) of a clutch (2), the clutch having first and second clutch sides, which are rotationally decoupled when the clutch is disengaged and rotationally coupled when the clutch is engaged, the clutch is arranged between a drive motor (1) and a transmission (4), the method comprising: engaging an idling condition in the transmission (par. [0074], [0076], control occurs in an idle state), during the idling condition of the transmission, engaging the clutch and driving the first and the second clutch sides in rotation by the drive motor (Fig. 4 S14, [0079], clutch is engaged), during the idling condition of the transmission, disengaging the clutch (Par. [0082], clutch is then disengaged) and then again engaging the clutch in order to determine the engagement point, and during which the first clutch side is driven by the drive motor in rotation and the second clutch side is being braked by a synchronization device (3) of the transmission (Par. [0083]-[0084], speed of motor is decreased (braked) and clutch is slowly reengaged to find touch point).
(Claim 12) further comprising reducing a rotational speed of the second clutch side, with the synchronization device (3), during the braking of the second clutch side (Par. [0083], motor 3 reduces speed (brakes) to an amount where torque may be detected).
(Claim 13) further comprising beginning the braking of the second clutch side with the synchronization device either during or after the disengagement of the clutch (Par. [0082]-[0083], decelerates subsequent the clutch disengaging) and ending the braking of the second clutch side before or during the engagement of the clutch (Par. [0084], reaches a minimum specific speed at the time of learning the touch point).
(Claim 14) wherein the clutch is a frictional clutch for a motor vehicle (Fig. 1).
(Claim 15) wherein when installed in the motor vehicle, arranging the clutch at an inclination relative to a road surface under the motor vehicle (This functional limitation can be done when the clutch installed in the vehicle).
(Claim 16) wherein at least one of: the acceleration device is a synchronization device of the transmission for synchronizing at least one shifting element of the transmission, and the acceleration device is an electric traction machine (3) for driving the motor vehicle.
(Claim 17) wherein the synchronization device is either a transmission brake, or at least one synchronizing ring of the shifting element (Claim 17 depends on a claim using alternative claim language. In the instance of the acceleration device being interpreted as the claimed synchronization device of claim 16, this limitation would then need to be provided in the reference. However, the acceleration device is interpreted as an electric traction machine, meeting the second alternative condition of claim 16. As the acceleration device of Moon is not interpreted as a synchronization device, the limitation of claim 17 is therefore met).
(Claim 19) A control unit (Fig. 2 element 11) for actuating a clutch and for determining an engagement point of the clutch, wherein the control unit is designed to carry out the method according to claim 11.
(Claim 20) A computer program product with stored commands, wherein the commands bring about a sequence of the method according to claim 11 when the computer program product is run on a suitable control unit (11 is a control unit that runs the computer program method).
(Claim 21) A method of determining an engagement point (Abstract, touch point) of a clutch (3) of a motor vehicle (Fig. 1), the clutch being arranged between a drive motor (1) and a transmission (4) and the clutch having first and second clutch sides,815-22-3 1 pm-3-17/311,045 which are rotationally decoupled from one another when the clutch is disengaged and are rotationally coupled to one another when the clutch is engaged, the first clutch side being rotationally fixed to a driveshaft of the drive motor (left side of 2) and the second clutch side being rotationally fixed to an input shaft of the transmission (right side of 2), the method comprising: initiating the method with the clutch engaged such that the first and the second clutch sides rotate in unison (Par. [0078]-[0079] clutch is engaged and rotates in unison), throughout the method, driving the first clutch side, via the driveshaft, at a substantially constant rotational speed (S12, engine is at idle speed) and maintaining the transmission in an idling condition (Par. [0074], [0076], control occurs in an idle state),  initiating disengagement of the clutch (Par. [0082], clutch disengaged) and subsequently engaging the clutch and determining the engagement point of the clutch from torque values and corresponding clutch position values that were determined during the disengagement and the subsequent engagement of the clutch, and during the disengagement and the subsequent engagement of the clutch, rotationally braking the second clutch side with a synchronizing device (3) of the transmission (Par. [0083]-[0084], speed of motor is decreased (braked) and clutch is slowly reengaged to find touch point based on torque values).
Moon does not explicitly disclose:
(Claim 11) An idling condition in which a driving connection between an input shaft of the transmission and an output shaft of the transmission is interrupted.
(Claim 21) An idling condition in which the input shaft and an output shaft of the transmission are rotationally decoupled from each other.
Park teaches:
(Claim 11) Executing engagement point learning during an idling condition in which a driving connection between an input shaft of the transmission and an output shaft of the transmission is interrupted (Col. 3 ln 48-51, col. 7 ln 18-38, only enters learning mode of engagement point during an idling condition in which a driving connection between an input shaft of the transmission and an output shaft of the transmission is interrupted).
(Claim 21) Executing engagement point learning during an idling condition in which the input shaft and an output shaft of the transmission are rotationally decoupled from each other (Col. 3 ln 48-51, col. 7 ln 18-38, only enters learning mode of engagement point during an idling condition in which a driving connection between an input shaft of the transmission and an output shaft of the transmission is interrupted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the idling condition include an interruption/disconnection of the input shaft and the output shaft of the transmission, as taught by Park, in order to ensure no driving force reaches the wheels of the vehicle. Moon already discloses the learning process performed when the vehicle is not travelling (par. [0074]). The interruption/disconnection of the transmission would help ensure that the vehicle does not travel while performing this method.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moon and Park in view of U.S. Patent App. Pub. No. 2009/0112426 to Reber.
Moon and Park teach:
The limitations of claim 11.
Moon and Park do not teach:
(Claim 18) after determining the engagement point, verifying the determined engagement point by: bringing the clutch to a test position which has been determined on a basis of the determined engagement point and is before the determined engagement point as the clutch changes from disengaged to engaged, and then at the test position, bringing the second clutch side to a defined rotational speed, by the synchronization device, and then determining whether, while the first clutch side is being driven in rotation and the second clutch side stays in the test position, the rotational speed of the second clutch side changes to a value that is either greater than or less than a threshold value.
Reber teaches:
after determining the engagement point, verifying the determined engagement point by: bringing the clutch to a test position which has been determined on a basis of the determined engagement point and is before the determined engagement point as the clutch changes from disengaged to engaged, and then at the test position, bringing the second clutch side to a defined rotational speed, by the synchronization device, and then determining whether, while the first clutch side is being driven in rotation and the second clutch side stays in the test position, the rotational speed of the second clutch side changes to a value that is either greater than or less than a threshold value (See Fig. 3 par. [0028]-[0034], sets to learned touch point and determines if there is an unacceptable amount of rotation occurring).

It would have been obvious to one of ordinary skill in the art before the effective filing date to determine if the rotational speed of the second clutch side changes to an unacceptable extent, as taught by Reber, in order to determine if the original engagement point is faulty. Reber provides a method of determining faulty touch points by making sure no rotation occurs. This part of the method of Reber could be utilized in Moon and Park for the test point to make sure that the test point will not engage the clutch and ruin any subsequent clutch engagements.

Response to Arguments
Applicant’s arguments with respect to claims 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659